                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,                         )
                                                   )
         Plaintiff,                                )      Case No. 18-CR-130-MFK
                                                   )
                 v.                                )
                                                   )
 PETER ARMBRUSTER,                                 )
 MARK WOGSLAND, and                                )
 BRET NAGGS,                                       )
                                                   )
         Defendants.                               )
                                                   )

    UNITED STATES’ MOTION IN LIMINE REGARDING EVIDENTIARY ISSUES


        The United States of America, by and through undersigned counsel, respectfully submits

this motion in limine regarding two outstanding evidentiary issues that may arise early in trial.

        A.      The Court Should Inquire About Proposed “Personal Histories Evidence”

        The government previously moved in limine (Dkt. No. 219) to preclude the defendants

from arguing for or introducing evidence that would suggest jury nullification. The defendants

responded that “[e]vidence relating to personal histories could, however, be relevant for other

reasons, such as providing context for an individual’s conduct and state of mind at the time of the

allegations.” (Dkt. No. 227, at 4.) The government has requested that the defendants proffer the

nature of this evidence, since it runs a risk of being both irrelevant and unfairly prejudicial. (Dkt.

No. 236.)

        The defendants’ witness list, which was proffered to the government on July 6, 2021,

included three individuals who are believed to be the defendants’ spouses. The defendants are, of

course, entitled to present character witnesses to testify about pertinent traits. Fed. R. Evid. 404(a).




         Case 2:18-cr-00130-MFK Filed 07/11/21 Page 1 of 4 Document 272
The form of such evidence is limited to “testimony about the person’s reputation or [] testimony

in the form of an opinion.” Fed. R. Evid. 405(a).

       The government generally has no objection if the defendants offer proper character

evidence. However, evidence about the defendants’ personal histories is not opinion or reputation

testimony, and is likely irrelevant to the issues in this trial. Such evidence also carries an inherent

risk under Rule 403—that it will prejudice the government, confuse the jury, and waste everyone’s

time. In addition, because of the sensitive nature of such evidence, this bell will be hard to unring;

once such evidence, if improper, is placed before the jury, the government will be hard-pressed to

convince the jury it should be forgotten.

       The government respectfully requests that this Court order the defendants to identify any

“personal histories” evidence they intend to refer to in opening statements or introduce at trial.

Such a procedure will guarantee that any such information is relevant, and ensure that the jury’s

verdict is based only on admissible evidence and the law as instructed by the Court.

       B.      The Court Should Bar Cross-Examination that Calls for a Legal Conclusion

       This Court should restrict counsel from asking questions which call for a legal conclusion,

such as questions about whether a given witness is a member of a conspiracy. The Seventh Circuit

has previously affirmed district courts that ruled such questions are inappropriate for trial. United

States v. Baskes, 649 F.2d 471, 478 (7th Cir. 1980); see also United States v. Hach, 162 F.3d 937,

945 (7th Cir. 1998) (“questions about whether [defendant] ‘knowingly and willingly joined a

conspiracy’ would have required an answer in the form of a legal conclusion that would have been

unhelpful opinion testimony.’”).

       The defendants have indicated that they plan to ask such questions. In the deposition of

Paige Weiss-Friedman, which has been submitted to the Court, defense counsel asked the witness

the following question:


                                        2
         Case 2:18-cr-00130-MFK Filed 07/11/21 Page 2 of 4 Document 272
       Q: Were you conspiring with anyone to violate the law?

       A: No.

(Weiss-Friedman Dep. Tr. 132:10-15.) This type of question, which functionally asks a witness

to state a legal conclusion—whether they were a member of a conspiracy—is inappropriate. The

Court should bar the defendants from asking such questions during trial.



                                                           Respectfully submitted,


Date: July 11, 2021

                                                    By:      /s/
                                                           KYLE C. HANKEY
                                                           Trial Attorney
                                                           EMILY C. SCRUGGS
                                                           Trial Attorney
                                                           JUSTIN D. WEITZ
                                                           Acting Principal Assistant Chief
                                                           Fraud Section, Criminal Division
                                                           U.S. Department of Justice




                                        3
         Case 2:18-cr-00130-MFK Filed 07/11/21 Page 3 of 4 Document 272
                                CERTIFICATE OF SERVICE

       I, Justin Weitz, certify that the foregoing has been served on all attorneys of record in the

above-captioned case, either via the CM/ECF electronic filing system or via email.

                                                             By: /s/ Justin D. Weitz
                                                             JUSTIN D. WEITZ
                                                             Acting Principal Assistant Chief
                                                             Criminal Division, Fraud Section
                                                             U.S. Department of Justice




Date: July 11, 2021




                                        4
         Case 2:18-cr-00130-MFK Filed 07/11/21 Page 4 of 4 Document 272
